Exhibit 10.1





Dated the 15th day of March 2012








ECE TECHNOLOGIES SDN. BHD.
(the Vendor)





GOOD WORLD INVESTMENTS LIMITED
(the "Purchaser")



and



CHINA MEDIA GROUP CORPORATION
(the "CMG")



and



A-TEAM RESOURCES SDN. BHD.
(the "ATEAM")



--------------------------------------------------------------------------------

AGREEMENT
RELATING TO
THE SALE AND PURCHASE OF 2,000,000 SHARES
IN
A-TEAM RESOURCES SDN. BHD.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS



1.

INTERPRETATION

1

2.

SALE AND PURCHASE OF THE SALE SHARES

3

3.

CONDITIONS

3

4.

CONSIDERATION

4

5.

COMPLETION

4

6.

PRE-COMPLETION OBLIGATIONS

6

7.

WARRANTIES

7

8.

ACCESS TO INFORMATION

9

9.

FURTHER ASSURANCE

9

10.

CONFIDENTIALITY AND ANNOUNCEMENTS

9

11.

GENERAL

9

12.

NOTICES

10

13.

COSTS AND STAMP DUTY

10

14.

GOVERNING LAW AND JURISDICTION

11

15.

LEGAL REPRESENTATION

11

16.

COUNTERPARTS

11

SCHEDULES

Schedule 1

Particulars of the Company

Schedule 2

Warranties

Schedule 3

Accounts

EXECUTION

--------------------------------------------------------------------------------

THIS AGREEMENT is dated the 15th day of March 2012.

BETWEEN:

(1)

ECE TECHNOLOGIES SDN. BHD., a company incorporated in Malaysia with limited
liabilities and having its registered office at No 55, Jalan Snuker 13/28,
Tadisma Business Park, Section 13, 40100 Shah Alam, Malaysia (the "Vendor");

(2)

GOOD WORLD INVESTMENTS LIMITED, a company incorporated in the British Virgin
Islands and having its correspondence address in Hong Kong at 1402 Wan Chai
Commercial Centre, 204 Johnston Road, Wanchai, Hong Kong ("Purchaser"); and

(3)

CHINA MEDIA GROUP CORPORATION, a company incorporated in Texas, U.S.A. and
having its correspondence address in Hong Kong at 1402 Wan Chai Commercial
Centre, 204 Johnston Road, Wanchai, Hong Kong ("CMG"); and

(4)

A-TEAM RESOURCES SDN. BHD., a company incorporated in Malaysia with limited
liabilities and having its registered office at No.24A (Room 1), Jalan 21/19,
SEA Park, 46300 Petaling Jaya, Selangor Darul Ehsan, Malaysia ("Company" or
"ATEAM") on the following terms and conditions

WHEREAS:

(1)

The Vendor is the registered and beneficial owner of the Sales Shares as defined
below. The Company has as at the date hereof issued 2,000,000 shares which have
been fully paid. Brief particulars of the Company are set out in Schedule 1.

(2)

The Purchaser is an investment holding company and is a wholly owned subsidiary
of CMG, a company quoted on the Over The Counter Bulletin Board in the USA under
the symbol "CHMD".

(3)

The Company is principally involved in the trading of consumer electronic and
electrical home appliances products.

(4)

The Vendor has agreed to sell and the Purchaser has agreed to purchase the Sale
Shares by the issuance of Consideration Shares to the Vendor on the terms and
conditions of this Agreement.

NOW IT IS HEREBY AGREED AS FOLLOWS:

1.

INTERPRETATION

1.1

In this Agreement (including the Recitals and Schedules), unless the context
otherwise requires, the following words and expressions shall have the following
meanings ascribed to each of them below:

"Agreement"

this agreement for the sale and purchase of the Sale Shares, as amended or
supplemented from time to time;

"2011 Accounts"

the balance sheet of the Company made up as at 31st December 2011 and the profit
and loss accounts of the Company for the year ended on 31st December 2011;

--------------------------------------------------------------------------------

"Audited Profits"

the audited consolidated profits attributable to shareholders of the Company for
the relevant period prepared under the accounting principals of the Company
consistently applied;

"Auditors"

the auditors from time to time appointed by the Company (or such replacement
approved by the Purchaser);

"Business"

such business being engaged by the Company from time to time;

"Business Day"

a day (other than Saturdays) on which banks in Hong Kong are generally open for
the transaction of normal banking business;

"Completion Account"

the unaudited balance sheet of the Company as at the Completion Date and the
unaudited profit and loss account of the Company for the period from 1st January
2012 to the Completion Date to be prepared by the Company;

"Completion Date"

the date falling on the fifth (5th) Business Day after the conditions set out in
Clause 3.1 have been fulfilled or waived by the Purchaser and or the Vendor;

"Completion"

completion of the sale and purchase of the Sale Shares in accordance with the
terms and conditions of this Agreement;

"Consideration"

the aggregate consideration payable by the Purchaser for the purchase of the
Sale Shares pursuant to Clause 4.1;

"Consideration Shares"

means the 558,779,837 shares, representing 51% of the enlarged capital, in CMG
issued to the Vendor for the Sale Shares set out in Clause 2;

"Encumbrance"

any mortgage, charge, pledge, lien (otherwise than arising by statute or
operation of law), equities, hypothecation or other encumbrance, priority or
security interest, deferred purchase, title retention, leasing,
sale-and-repurchase or sale-and-leaseback arrangement whatsoever over or in any
property, assets or rights of whatsoever nature and includes any agreement for
any of the same;

"Long Stop Date"

18th April 2012 (or such later date the parties to this Agreement may agree in
writing);

"Sale Shares"

all the Shares to be sold by the Vendor to the Purchaser which constitute 100%
of the total issued share capital of the Company as at the Completion Date;

"Shares"

shares in the share capital of the Company;

"Taxation"

all forms of taxation whenever created or imposed and whether in Australia or
elsewhere and without limiting the generality of the foregoing, includes all
forms of profits tax, interest tax, salaries tax, property tax, estate duty,
stamp duty, sales tax, any provisional tax, customs and import duty and any
amount equal to any deprivation of any relief, allowance, set off, deduction in
computing profits or rights to repayment of taxation granted by or pursuant to
any legislation concerning or otherwise relating to taxation and also includes
in addition and without prejudice to the foregoing, all fines, penalties, costs,
charges, expenses and interests relating thereto;

"Warranties"

in respect of the Company, the representations and warranties set out in Clause
7 and Schedule 2; and

"US$"

means United States Dollars.





--------------------------------------------------------------------------------

1.2



The headings of this Agreement are inserted for convenience only and shall be
ignored in construing this Agreement. Unless the context otherwise requires,
references in this Agreement to the singular shall be deemed to include
references to the plural and vice versa; references to one gender shall include
all genders and references to any person shall include an individual, firm, body
corporate or unincorporated.

1.3

References in this Agreement to clauses, schedules and exhibits are references
to clauses, schedules and exhibits of this Agreement and references to
sub-clauses and paragraphs are unless otherwise stated, references to
sub-clauses and paragraphs of the clause, sub-clause or, as appropriate, the
schedule or the exhibit in which the reference appears.

2.

SALE AND PURCHASE OF THE SALE SHARES

2.1

Subject to the terms and conditions of this Agreement the Vendor, as beneficial
owner of the Sale Shares, shall sell and the Purchaser shall (or the Purchaser's
nominee), relying on the warranties and indemnities herein contained, purchase
the Sale Shares free from all Encumbrances together with all rights now or
hereafter attaching thereto including but not limited to all dividends paid,
declared and/or made in respect thereof on or after the date of this Agreement
in consideration for the Consideration Shares.

3.

CONDITIONS

3.1

Completion is conditional upon:

the Purchaser having completed its due diligence (including without limitation,
legal, financial and commercial aspects) in respect of the Company referred to
in Clause 3.2 below and the results of which are, in the absolute opinion of the
Purchaser, satisfactory and acceptable to the Purchaser in all respects;

the Vendor having obtained all necessary consents and approvals for the
transactions contemplated under this Agreement (if required) from the relevant
governmental or regulatory authorities in Malaysia or elsewhere under the
relevant applicable laws and regulations;

the Purchaser having obtained all necessary consents and approvals for the
transactions contemplated under this Agreement (if required) from the relevant
governmental or regulatory authorities in United States of Americaor elsewhere
under the relevant applicable laws and regulations; and

there being no breach of any of the Warranties.

--------------------------------------------------------------------------------

3.2



In relation to Clause 3.1(a), the Vendor shall give and shall procure that the
Purchaser and/or any persons authorised by it in writing will be given such
access to the premises and all books, documents, title deeds, records, returns,
approvals, correspondence and accounts of the Company and all such information
relating to the Company as may be reasonably requested by or on behalf of the
Purchaser to undertake and conduct a full due diligence (including but without
limitation, in all legal, financial and commercial aspects) against the Company
and be permitted to take copies of any such books, documents, title deeds,
records and accounts and that the directors and employees of all members of the
Company shall be instructed to give promptly all such information and
explanations to any such persons as aforesaid as may be requested by it or them.
For the avoidance of doubt, such due diligence shall not limit or otherwise
qualify in any way the obligations and liabilities of the Vendor under Clause 7.

3.3

The Purchaser may at any time by notice in writing to the Vendor waive any of
the conditions set out in Clause 3.1. If (a) any of the conditions set out in
Clause 3.1 has not been satisfied (or as the case may be, waived by the
Purchaser) on or before 5:00 p.m. on the Long Stop Date or such later date as
the Purchaser may agree; or (b) the Purchaser is not satisfied with the results
of the due diligence conducted according to Clause 3.2 and informs the Vendor in
writing at any time, this Agreement shall cease and determine and the parties to
this Agreement shall not have any obligations and liabilities hereunder save for
any antecedent breaches of the terms hereof.

4. CONSIDERATION

4.1

The aggregate consideration for the sale and purchase of the Sale Shares shall
be the Consideration Shares to the Vendor as its consideration.

5.

COMPLETION

5.1

Completion shall take place at the Company's office on the Completion Date at
5:00 p.m. (or at such other place and time as the parties may agree) when all
the acts and requirements set out in this Clause 5 shall be complied with.

5.2

On Completion, the Vendor and or the Company (as the case may be) deliver or
procure the delivery to the Purchaser of all the following:

(a)

the Vendor deliver the relevant instruments of transfer and contract notes in
respect of the transfer of the Sale Shares duly executed by the Vendor in favour
of the Purchaser or such other nominee(s) as the Purchaser may direct and such
other documents as may be required to give a good and effective transfer of
title to the Sale Shares to the Purchaser or such nominee(s) and to enable the
Purchaser or such nominee(s) to become the registered and beneficial holder
thereof free from all Encumbrances to the Purchaser's satisfaction;

--------------------------------------------------------------------------------

(b)

the Vendor deliver definitive share certificates in respect of the Sale Shares
and other evidence as may be required by the Purchaser showing that the Vendor
is the beneficial owner of the Sale Shares, free from all Encumbrances;

(c)

the Company deliver copies, certified as true and complete by a director of the
Company, of resolutions of the shareholders meeting/board of directors approving
the matters as stipulated in Clauses 5.3;

(d)

the Company shall deliver in respect of the Company:

(i)

all statutory records and minute books (which shall be written up to date as at
Completion), all unissued share certificates (if any) and all other statutory
records then;

(ii)

all common seals and all rubber stamps, cheque books, cheque stubs and bank
statements, receipt books, all current insurance policies, books and accounts
and title deeds and evidence of ownerships to all assets and all current
contracts and all other accounting records;

(iii)

copies of all tax returns and assessments (receipted where the due dates for
payment fell on or before the Completion Date);

(iv)

all correspondence and other documents belonging to the Company (including its
constitutional documents); and

provided that, if the Purchaser so agrees, delivery of all documents and records
as referred to in this Clause 5.2(d) shall be deemed to have been effected where
they are situated in premises and shall continue to be in the sole occupation of
the Company following Completion or otherwise in the custody of persons who
shall remain officers and/or employees of the Company following Completion;

(e)

the 2011 Accounts (which shall not have any deviation from the Completion
Accounts as defined in Schedule 3); and

(f)

the Completion Accounts.

5.3

On Completion, the Company shall procure a meeting of the shareholders/directors
(as appropriate) of the Company at which such matters shall be dealt with and
resolved upon as the Purchaser shall require for the purposes of giving effect
to the provisions of this Agreement including:

(a)     approving the sale and purchase of the Sale Shares and this Agreement;
and

(b)     amending the memorandum and articles of association of the Company as
may be required by the Purchaser in writing prior to the Completion.

5.4

Against performance of the obligations by the Vendor and or the Company (as the
case may be) under Clauses 5.2 and 5.3 above, the Purchaser shall:

(a)

deliver to the Vendor a certified copy of the directors' resolutions of the
Purchaser approving this Agreement; and

(b)

i)

As soon as practicable after the Completion Date, the Purchaser shall deliver to
the Vendor a certificate or certificates representing the Consideration Shares
subject to no liens, security interests, pledges, encumbrances, charges,
restrictions, demands or claims in any other party whatsoever, except as set
forth in the legend on the certificate, which legend shall provide substantially
as follows:

"THE SHARES (OR OTHER SECURITIES) REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933. THE SHARES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL THAT AN
EXEMPTION FROM REGISTRATION UNDER SUCH ACT IS AVAILABLE."

ii)

The Vendor acknowledges that the Consideration Shares will initially be
"restricted securities" (as such term is defined in Rule144 promulgated under
the Securities Act of 1933, as amended ("Rule144"), that the Consideration
Shares will include the foregoing restrictive legend, and, except as otherwise
set forth in this Agreement, that the Consideration Shares cannot be sold unless
registered with the United States Securities and Exchange Commission ("SEC") and
qualified by appropriate state securities regulators, or unless the Vendor
obtains written consent from CMG and otherwise complies with an exemption from
such registration and qualification (including, without limitation, compliance
with Rule144)).

--------------------------------------------------------------------------------

5.5

If the Vendor or the Company, as appropriate, shall fail to do anything required
to be done by them under Clauses 5.2 and 5.3, without prejudice to any other
right or remedy available to the Purchaser, the Purchaser may:

(a)

defer Completion to a day not later than 14 days after the date fixed for
Completion (and so that the provisions of this paragraph (a) shall apply to
Completion as so deferred); or

(b)

proceed to Completion so far as practicable but without prejudice to the
Purchaser's rights to the extent that the Vendor shall not have complied with
their obligations hereunder; or

(c)

rescind this Agreement without liability on its part.

5.6

The parties to the Agreement confirm and agree that Clauses 6 to 16 shall
survive the Completion.

6.

PRE-COMPLETION OBLIGATIONS

6.1

The Company covenants and undertakes that prior to Completion and without the
prior written consent of the Purchaser, the Company shall not:

(a)

incur any expenditure on capital account or enter into any option in respect of
any part of its assets;

(b)

dispose of or agree to dispose of or grant any option in respect of any part of
its assets;

(c)

borrow any money or make any payments out of or drawings on its bank account(s)
other than routine payments;

--------------------------------------------------------------------------------

(d)

enter into any unusual or abnormal contract or commitment;

(e)

make any loan;

(f)

enter into any leasing hire purchase or other agreement or arrangements for
payment on deferred terms;

(g)

declare make or pay any dividend or other distribution or do or suffer anything
which may render its financial position less favourable than as at the date of
this Agreement;

(h)

grant or issue or agree to grant or issue any mortgages charges debentures or
other securities or give or agree to give any guarantees or indemnities;

(i)

make any change in the terms and conditions of employment or pension benefits of
any of its directors or employees or employ or terminate (other than for good
cause) the employment of any person;

(j)

permit any of its insurances to lapse or do anything which would make any policy
of insurance void or voidable;

(k)

create issue or grant any option in respect of any class of share or loan
capital or agree so to do;

(l)

in any other way depart from the ordinary course of its respective day-to-day
business either as regards the nature scope or manner of conducting the same;

(m)

alter any provisions of its memorandum or articles of association or other
constitutional documents;

(n)

voluntarily contravene or fail to comply with any material obligation, statutory
or otherwise; or

(o)

do anything whereby its financial position will be rendered less favourable than
at the date hereof.

6.2

The Company warrants and undertakes that, as at the Completion Date the Company
shall have no liability (including known, actual or contingent) other than
amounts disclosed in the Completion Accounts of not more than RM[150,000] and
net tangible assets of not less than RM[100,000].

7.

WARRANTIES

7.1

The Company warrants and undertakes to and with the Purchaser that the
Warranties are true and accurate in all respects as at the date of this
Agreement and will continue to be so up to and including Completion and agree to
use its best endeavours (including taking such remedial action as may be
necessary) to ensure that the Warranties have remained and will remain true and
accurate in all respects from the date of signing of this Agreement up to the
time of Completion and acknowledge that the Purchaser, in entering into this
Agreement, is relying on, inter alia, such Warranties. For the avoidance of
doubt, the liabilities and obligations of the Company under the Warranties shall
in no circumstances be lessened, modified, relieved or otherwise reduced due to
any actual or constructive knowledge of the Purchaser of any facts or events
relating to the business, operations or otherwise of the Company, whether such
knowledge is gained in the course of the due diligence conducted under Clause
3.2 or otherwise.

--------------------------------------------------------------------------------

7.2

The Vendor has full power to enter into and perform this Agreement and this
Agreement will constitute, binding obligations on the Vendor, enforceable in
accordance with their terms.

7.3

The Company and the Vendor agrees that the Purchaser shall treat each of the
Warranties (to the extent that they are applicable to them) as a condition of
this Agreement. In addition, each of the Warranties is without prejudice to any
other Warranty and, except where expressly otherwise stated, no provision in any
Warranty shall govern or limit the extent or application of any other provision
in any Warranty.

7.4

The Company agrees to fully indemnify and keep the Purchaser and its assignee
fully indemnified on demand from and against all losses, liabilities, damages,
costs and expenses (including legal expenses) which the Purchaser and its
assignee may incur or sustain from or in consequence of any of the Warranties
not being correct or fully complied with. This indemnity shall be without
prejudice to any other rights and remedies of the Purchaser and its assignee in
relation to any such breach of Warranties and all such rights and remedies are
hereby reserved.


7.5

The Warranties shall survive Completion and the rights and remedies of the
Purchaser in respect of any breach of the Warranties shall not be affected by
Completion or by any investigation made by or on behalf of the Purchaser into
the affairs of the Company or by the Purchaser rescinding, or failing to rescind
this Agreement, or failing to exercise or delaying the exercise of any right or
remedy, or by any other event or matter whatsoever, except a specific and duly
authorised written waiver or release and no single or partial exercise of any
right or remedy shall preclude any further or other exercise.

7.6

The Purchaser shall be entitled to take action both before and after Completion
in respect of any breach or non-fulfillment of any of the Warranties and
Completion shall not in any way constitute a waiver of any right of the
Purchaser.

7.7

The Company undertakes in relation to any Warranty which refers to the
knowledge, information or belief of the Company that it has made full enquiry
into the subject matter of that Warranty and that it does not have actual or
constructive knowledge, information or belief that the subject matter of that
Warranty may not be correct, complete or accurate.

7.8

If at any time before Completion the Company comes to know of any fact or event
which:

(a)

is in any way inconsistent with any of the undertakings given by the Vendor and
or the Company, and/or

(b)

suggests that any fact warranted may not be as warranted or may be misleading;
and/or

(c)

might affect the willingness of a prudent purchaser for value of the Sale Shares
to complete its purchase or the amount of the consideration which such purchaser
would be prepared to pay for the Sale Shares;

the Company shall give immediate written notice thereof to the Purchaser in
which event the Purchaser may within 14 days of receiving such notice rescind
this Agreement by written notice to the Vendor and the Company.

7.9

If at any time before Completion, the Purchaser finds that any of the Warranties
is incorrect or has not been or is (in the reasonable opinion of the Purchaser)
incapable of being rectified the Purchaser may rescind this Agreement by written
notice to the Vendor and the Company.

--------------------------------------------------------------------------------

7.10

The Purchaser's rights under the above clauses are in addition to and without
prejudice to all other rights and remedies available to it and its exercise of
or its failure to exercise its rights under any of the above clauses shall not
constitute a waiver of or prejudice any of its other rights under this
Agreement.

7.11

The Company hereby represents and warrants to the Purchaser that the warranties
set out in Schedule 2 are true and correct in all respects as at the date of
this Agreement and will continue to be so up to and including the Completion
Date.

7.12

Notwithstanding any term in this Agreement, the maximum liability of the Company
and the Vendors for breach or non-fulfillment of the Warranties shall be such
sum that is equal to the amount of the Consideration.

8.

ACCESS TO INFORMATION

The Company shall assist the Purchaser, its agents, representatives and
professional advisers in obtaining promptly on request full access to all such
facilities and information regarding the business, assets, liabilities,
contracts and affairs of the Company and other evidence of ownership of the
assets owned by the Company as the Purchaser may require.

9.

FURTHER ASSURANCE

The Vendor shall execute, do and perform or procure to be executed, done and
performed by other necessary persons all such further acts, agreements,
assignments, assurances, deeds and documents as the Purchaser may require
effectively to vest the registered and beneficial ownership of the Sale Shares
in the Purchaser free from all Encumbrances and with all rights now and
hereafter attaching thereto.

10.

CONFIDENTIALITY AND ANNOUNCEMENTS

10.1

Each of the parties undertakes to the others that it will not, at any time after
the date of this Agreement, divulge or communicate to any person other than to
its professional advisers, or when required by law or any rule of any relevant
stock exchange body, or to its respective officers or employees whose province
is to know the same any confidential information concerning the business,
accounts, finance or contractual arrangements or other dealings, transactions or
affairs of any of the others which may be within or may come to its knowledge
and it shall use its best endeavours to prevent the publication or disclosure of
any such confidential information concerning such matters.

10.2

No public announcement or communication of any kind shall be made in respect of
the subject matter of this Agreement unless specifically agreed between the
parties or unless an announcement is required pursuant to the applicable laws
and the regulations or the requirements of any regulatory body or authority. Any
announcement by any party required to be made pursuant to any relevant laws or
regulation or the requirements of the any regulatory body or authority shall be
issued only after such prior consultation with the other party as is reasonably
practicable in the circumstances.

--------------------------------------------------------------------------------

11.

GENERAL

11.1

This Agreement constitutes the entire agreement between the parties hereto with
respect to the matters dealt with herein and supersedes all previous agreements,
arrangements, statements, understandings or transactions between the parties
hereto in relation to the matters hereof and the parties acknowledge that no
claim shall arise in respect of any agreement so superseded.

11.2

Any variation to this Agreement shall be binding only if recorded in a document
signed by all the parties hereto.

11.3

Time shall be of the essence of this Agreement but no failure by any party to
exercise, and no delay on its part in exercising any right hereunder will
operate as a waiver thereof, nor shall any single or partial exercise of any
right under this Agreement (including a settlement with the Vendor) preclude any
other or further exercise of it or the exercise of any right or prejudice or
affect any right against any person under the same liability whether joint,
several or otherwise. The rights and remedies provided in this Agreement are
cumulative and not exclusive of any rights or remedies provided by law.

11.4

This Agreement shall be binding upon and enure for the benefit of the successors
of the parties but shall not be assignable.

11.5

All provisions of this Agreement, in so far as the same shall not have been
performed at Completion, shall remain in full force and effect notwithstanding
Completion.

11.6

If any provision of this Agreement shall be held to be illegal or unenforceable,
the enforceability of the remainder of this Agreement shall not be affected.

11.7

Time shall be of the essence as regards any date or period mentioned in this
Agreement and any date or period substituted for the same by agreement of the
parties hereto or otherwise.

12.

NOTICES

12.1

Any notice required to be given by any party hereto to any other shall be deemed
validly served by hand delivery or by prepaid registered letter sent through the
post (airmail if to an overseas address) or by facsimile transmission to its
address given herein or such other address as may from time to time be notified
for this purpose and any notice served by hand shall be deemed to have been
served on delivery, any notice served or by facsimile transmission shall be
deemed to have been served when sent and any notice served by prepaid registered
letter shall be deemed to have been served 48 hours (72 hours in the case of a
letter sent by airmail to an address in another country) after the time at which
it was posted an din providing service it shall be sufficient (in the case of
service by hand and prepaid registered letter) to provide that the notice was
properly addressed and delivered or posted, as the case may be, and in the case
of service by facsimile transmission to prove that the transmission was
confirmed as sent by the originating machine.

--------------------------------------------------------------------------------

13.

COSTS AND STAMP DUTY

13.1

Each party shall bear its own costs and expenses (including legal fees) incurred
in connection with the preparation, negotiation, execution and performance of
this Agreement and all documents incidental or relating to Completion.

13.2

All stamp duty (if any) payable in connection with the sale and purchase of the
Sale Shares shall be borne by the Vendor and the Purchaser in equal shares.

14.

GOVERNING LAW AND JURISDICTION

14.1

This Agreement shall be governed by and construed in accordance with the laws of
Hong Kong Special Administrative Region.

14.2

In relation to any legal action or proceedings to enforce this Agreement or
arising out of or in connection with this Agreement ("proceedings") each of the
parties irrevocably submits to the non-exclusive jurisdiction of the Supreme
Court of Hong Kong Special Administrative Region and waives any objection to
proceedings in that court on the grounds of venue or on the grounds that the
proceedings have been brought in any inconvenient forum.

14.3

These submissions shall not affect the right of any party to take proceedings in
any other jurisdiction nor shall the taking of proceedings in any jurisdiction
preclude any party from taking proceedings in any other jurisdiction.

15.

LEGAL REPRESENTATION

Each parties confirms and acknowledges to the other that he/it has sought
separate legal representation and is fully aware of the provisions of this
Agreement and the transactions contemplated herein before entering into this
Agreement.

16.

COUNTERPARTS

This Agreement may be executed in one or more counter parts each of which shall
be binding on each party by whom or on whose behalf it is so executed, but which
together shall substitute a single instrument. For the avoidance of doubt, this
Agreement shall not be binding on any party hereto unless and until it shall
have been executed by or on behalf of all persons expressed to be a party
hereto.

--------------------------------------------------------------------------------

SCHEDULE 1

Particulars of the Company

Company Name:

A-TEAM RESOURCES SDN. BHD.

Registered Address:

No. 24A (Room 1)
Jalan 21/19, SEA Park
46300 Petaling Jaya
Selangor Darul Ehsan
Malaysia

Principal Address:

PT 20117, Jalan Ikan Mata Duyong,
Off Jalan Telok Gong
42000 Port Klang, Selangor Darul Ehsan
Malaysia

Board of Directors:

NG BOON BHOAY
NORJANNAH BINTI ZAINAL
NORLIZAH BINTI ZAINAL
YAP CHI KEONG
MUSHTAQ HUSSIN BIN A AHMAD

Auditors:

TH KUAN & CO, Chartered Accountants

Issued Share Capital:

2,000,000 shares of RM1.00 each

Shareholder:

2,000,000 shares issued and held by ECE Technologies Sdn. Bhd.

--------------------------------------------------------------------------------

SCHEDULE 2

Warranties

In this Schedule, unless the context otherwise indicates each of the Warranties
shall be deemed to repeated mutatis mutandis at the date of this Agreement and
at Completion.

1.0

INTERPRETATION

In this schedule where the context admits:-

"Accounts" means the unaudited consolidated balance sheet of the Company made up
as at the Balance Sheet Date and the unaudited profit and loss accounts of the
Company for the year ended on the Balance Sheet Date, copies of which are
attached hereto marked "Appendix";

"Balance Sheet Date" means 31 December 2011;

"Disclosed Charges" means, in respect of the Properties, the charges, mortgages
or encumbrances in favour of independent third parties which have been
registered in the relevant land registry in its place of business and which
remain, as at the date of this Agreement and at Completion, undischarged;

"Intellectual Property" means patents, trademarks, service marks, trade names,
registered designs, designs, copyrights and other forms of intellectual or
industrial property (in each case in any part of the world and whether or not
registered or registrable and for the full period thereof and all extensions and
renewals thereof and applications for registration of or otherwise in connection
with the foregoing), know-how, inventions, formulae, confidential or secret
processes and information, computer programs and software, and any other
protected rights and assets, and any licences and permissions in connection
therewith;

2.

INFORMATION

(A)

Disclosures

The facts and information set out in the recitals and, the Schedules and all
documents attached are true and all information which has been provided in
writing to the Purchaser or its representatives or advisers by the Vendor or by
any Director, officer or other official of the Company or by their respective
professional advisers or other agents was when given and is now true and
accurate in all material respects. There is no fact or matter which has not been
disclosed which renders any such information untrue, inaccurate or misleading or
the disclosure of which might reasonably affect the willingness of a willing
purchaser to purchase the Sale Shares in accordance with the provisions of this
Agreement.

(B)

Assessment of prospects

The information disclosed to the Purchaser or its representatives or
professional advisers, by the Vendors and the Directors officers or other
officials of the Company regarding the current trading and prospects of the
Company comprises all information which is material for the reasonable
assessment of the financial and trading prospects of the Company.

--------------------------------------------------------------------------------

3.

COMPLIANCE

(A)

Constitution of the Company

The copy of the memorandum and articles of association of the Company which is
provided to the Purchaser is true and complete in all respects and has embodied
in it or annexed to it a copy of every such resolution and agreement required by
law to be annexed to it and the Company has at all times carried on its business
and affairs in all respects in accordance with its memorandum and articles of
association and all such resolutions and agreements.

(B)

Statutory compliance

The Company is a duly organised limited liability, company validly existing
under the laws of the place of its incorporation and has the corporate powers
and authorises to carry on the business presently carried on by it and to own
and hold the assets used therewith. The Company has complied with the provisions
of all applicable laws, regulations (and all orders notices and directions made
thereunder) and all applicable codes or practices. All returns, particulars,
resolutions and other documents required to be filed with or delivered to the
registrar of companies or to any other authority whatsoever by the Company have
been correctly and properly prepared and so filed or delivered.

4.

CAPITAL STRUCTURE

(A)

Capital of the Company

The Sale Shares together constitute 100% of the issued share capital of the
Company as at the date of this Agreement and are fully paid up. There is no
Encumbrance or other form of agreement (including conversion rights and rights
of pre-emption) on, over or affecting the Sale Shares or any unissued shares,
debentures or other securities of the Company and there is no agreement or
commitment to give or create any of the foregoing, and no claim has been made by
any person to be entitled to any of the foregoing, and no person has the right
(whether exercisable now or in the future and whether contingent or not) to call
for the issue of any share or loan capital of the Company under any of the
foregoing.

(B)

Ownership

(i) All the Sale Shares are solely legally and beneficially owned by and
registered in the names of the Vendor; and (ii) All the Sale Shares, and the
unissued share capital of the Company are free from any Encumbrance and there
are no arrangements in force or claimed entitling or allegedly entitling any
person to any Encumbrance.

(C)

Reorganisation of share capital

The Company has not at any time, other than the issue of shares to the Vendor:

(i)

repaid, redeemed or purchased or agreed to repay, redeem or purchase any of its
shares, or otherwise reduced or agreed to reduce its issued share capital or any
class of it; or

(ii)

capitalised or agreed to capitalise in the form of shares, debentures or other
securities or in paying up any amounts unpaid on any shares, debentures or other
securities, any profits or reserves of any class or description or passed or
agreed to pass any resolution to do so.

--------------------------------------------------------------------------------

(D)

Connected business

The Company:

(i)

is not and has not agreed to become the holder or beneficial owner of any class
of any shares, debentures or other securities of any other company (wherever
incorporated);

(ii)

has not been and has not agreed to become a subsidiary of any other company or
under the control of any group of companies or consortium;

(iii)

is not and has not at any time been and has not agreed to become a member of any
partnership, joint venture, consortium or other unincorporated association; and

(iv)

has no branch, place of business, permanent establishment or substantial assets
outside of Malaysia.

5.

ACCOUNTS

(A)

General

The Accounts:

(i)

will once audited be prepared in accordance with the requirements of all
relevant laws, statutes, with good accounting principles and practices generally
accepted at the date hereof in Malaysia for companies carrying on a similar
business to that of the Company comply with the laws and regulations and all
relevant statements of standard accounting practice and accounting guidelines
issued by the relevant authorities, are prepared on a basis consistent with
preceding accounting periods of the Company and with the books of account of the
Company and are true and accurate in all material respects;

(ii)

disclose a true and fair view of the assets and liabilities of the Company at
the Balance Sheet Date and of its profits for the financial year ended on such
date;

(iii)

contain full provision or reserve for bad and doubtful debts, burdensome
contracts or other obligations, obsolescent or slow moving stocks and for
depreciation on fixed assets, which provision or reserve was when made and is
now adequate;

(iv)

contain a note of all capital commitments of the Company at the Balance Sheet
Date, which note was when made and is now adequate, fair and not misleading; and

(v)

contain full provision or reserves (as appropriate) for all Taxation.

(B)

Liabilities

At the Balance Sheet Date the Company had no liabilities known, actual or
contingent (including contingent liabilities to customers and contingent
liabilities for Taxation) which were not disclosed, noted or provided for in the
Accounts.

(C)

Plant and machinery etc.

All the fixed and loose plant and machinery, equipment, furniture, fittings and
vehicles used by the Company at the Balance Sheet Date are reflected in the
Accounts, were at the Balance Sheet Date and (except for such items as have been
disposed of or realised by the Company in the ordinary course of business)
remain in the absolute beneficial ownership of the Company and are free from any
encumbrance, hire or hire purchase agreement or leasing agreement or agreement
for payment on deferred terms and (apart from depreciation in the ordinary
course of business) their value is not less than at the Balance Sheet Date and
none has been acquired for any consideration in excess of its net realisable
value at the date of such acquisition or otherwise than by way of a bargain at
arm's length.

--------------------------------------------------------------------------------

(D)

Depreciation

Depreciation of the fixed assets of the Company has been made at a rate
sufficient to write down the value of such assets to nil not later than the end
of their useful working lives and no fixed asset has attributed to it a value
exceeding the current market value thereof at the Balance Sheet Date.

(E)

Books of account

All accounts, books, ledgers, financial and other necessary records of
whatsoever kind of the Company (including all invoices and other records
required for tax):

(i)

have been fully, properly and accurately maintained, are in the possession of
the Company and contain true and accurate records of all matters including those
required to be entered in them by applicable laws and no notice or allegation
that any of the same is incorrect or should be rectified has been received;

(ii)

do not contain or reflect any material inaccuracies or discrepancies;

(iii)

give and reflect a true and fair view of the matters which ought to appear in
them and in particular of the financial, contractual and trading position of the
Company and of its plant and machinery, fixed and current assets and liabilities
(actual and contingent), debtors and creditors and stock-in trade; and

(iv)

contain accurate information in accordance with generally accepted accounting
principles in United States of America relating to all transactions to which the
Company has been a party and the Accounts do not overstate the value of any
asset or understate any liability of the Company at the Balance Sheet Date.

6.

POST BALANCE SHEET DATE EVENTS

Since the Balance Sheet Date the Company:

(A)

Business

has carried on its business in the ordinary and usual course and without
entering into any transaction, assuming any liability or making any payment not
provided for in the Accounts which is not in the ordinary course of business and
without any interruption or alteration in the nature, scope or manner of its
business and nothing has been done which would be likely to prejudice the
interests of the Purchaser as a prospective purchaser of the Sale Shares;

(B)

Financial position and prospects

has not experienced any deterioration in its financial or trading position or
prospects or turnover or suffered any diminution of its assets by the wrongful
act of any person and the value of its net assets is not less than the value of
its net assets as at the Accounts Date as shown by the Accounts and the Company
has not had its business, profitability or prospects adversely affected by the
loss of any important customer or source of supply or by any abnormal factor not
affecting similar businesses to a like extent and there are no facts which are
likely to give rise to any such effects;

--------------------------------------------------------------------------------

(C)

Assets and liabilities

has not acquired or disposed of or agreed to acquire or dispose of any assets or
assumed or incurred or agreed to assume or incur any liabilities (actual or
contingent) otherwise than in the ordinary course of business;

(D)

Distributions and loan repayments

has not declared, made or paid any dividend, bonus or other distribution of
capital or income (whether a qualifying distribution or otherwise) and
(excluding fluctuations in overdrawn current accounts with bankers) no loan or
loan capital of the Company has been repaid in whole or in part or has become
due or is liable to be declared due by reason of either service of a notice or
lapse of time or otherwise howsoever;

(E)

Liability to tax

has not carried out or entered into any transaction and no other event has
occurred in consequence of which (whether alone or together with any one or more
transactions or events occurring before, on or after the date of this Agreement)
any liability of the Company to Taxation has arisen or will arise (or would have
arisen or would or might arise but for the availability of any relief,
allowance, deduction or credit) other than profits tax on the actual income (not
chargeable gains or deemed income) of the Company arising from transactions
entered into in the ordinary course of business;

(F)

Employees

has not made any change to the remuneration, terms of employment, emoluments or
pension benefits of any present or former director, officer or employee of the
Company who on the Balance Sheet Date was entitled to remuneration in excess of
RM100,000 (or its equivalent in any other currency) per annum and has not
appointed or employed any additional director, officer or employee entitled as
aforesaid;

(G)

Debts

has not waived or released any debts in whole or in part and has not written off
debts in an amount exceeding RM100,000 (or its equivalent in any other currency)
in the aggregate;

(H)

Contracts

has not entered into contracts involving capital expenditure in an amount
exceeding in the aggregate RM50,000 (or its equivalent in any other currency);

(I)

Resolutions

(including any class of its members) has not passed any resolution whether in
general meeting or otherwise;

(J)

Third party rights

has not become aware that any event has occurred which would entitle any third
party to terminate any contract or any benefit enjoyed by it or call in any
money before the normal due date therefor;

--------------------------------------------------------------------------------

(K)

Stock-in-trade

has not purchased stocks in quantities or at prices materially greater than was
the practice of the Company prior to the Balance Sheet Date;

(L)

Creditors

has paid its creditors within the times agreed with such creditors and does not
have any debts outstanding which are overdue for payment by more than four
weeks;

(M)

Borrowings

has not borrowed or raised any money or taken any financial facility (except
such short term borrowings from bankers as are within the amount of any
overdraft facility which was available to the Company at the Balance Sheet Date)
or since the Balance Sheet Date renegotiated or received any notice from any
banker that such banker wishes to renegotiate any overdraft facility available
to the Company at the Balance Sheet Date.

8.

TRANSACTIONS WITH VENDOR AND DIRECTORS

(A)

Loans and debts

There is not outstanding:

(i)

any indebtedness or other liability (actual or contingent) owing by the Company
to the Vendor or any director of the Company of any of them or owing to the
Company by the Vendor or any director of the Company; or

(ii)

any guarantee or security for any such indebtedness or liability as aforesaid.

(B)

Contracts and arrangements

(i)

There is not now outstanding, any agreement, arrangement or understanding
(whether legally enforceable or not) to which the Company is a party or has an
interest and in which any of the Vendor, or any director of the Company of any
of them is interested whether directly or indirectly; or

(ii)

The Company is not a party to nor has its profits or financial position during
the last 2 years been affected by any agreement or arrangement which is not
entirely of an arm's length nature.

(C)

Competitive interests

None of the Vendor nor any director of the Company nor any Connected Person of
any of them or intends to acquire, either individually or collectively, or with
any other person or persons, has any estate, right or interest, directly or
indirectly, in any business other than that now carried on by the Company which
is or is likely to be or become competitive with the business of the Company.

--------------------------------------------------------------------------------

(D)

Intellectual Property

None of the Vendor nor any director of the Company either individually,
collectively or with any other person or persons are not interested in any way
whatsoever in any Intellectual Property used and not wholly owned by the
Company.

(E)

Benefits

None of the Vendor nor any director of the Company, is entitled to or has
claimed entitlement to any remuneration, compensation or other benefit from the
Company.

9.

FINANCE

(A)

Borrowings

(i)

The amount borrowed by the Company from each of its bankers does not exceed the
overdraft facility agreed with such banker.

(ii)

The total amount borrowed by the Company from any source does not exceed any
limitation on its borrowing contained in the articles of association of the
Company or in any debenture or loan stock trust deed or instrument or any other
document executed by the Company.

(iii)

The Company has no outstanding loan capital or loan stock.

(iv)

Particulars of all money borrowed by the Company has been disclosed.

(B)

Debts owed to the Company

(i)

The Company does not own the benefit of any debt (whether present or future)
other than debts which have accrued to it in the ordinary course of business.

(ii)

All debts owed to the Company are collectable in the ordinary course of business
and each such debt will realise in full its face value within three months of
its due date for payment.

(iii)

The debts owing to the Company shown in the Accounts (subject to any provision
for bad and doubtful debts made in the Accounts, as the case may be) were paid
in full on their due dates or, if any such debts are not yet due, each such debt
is not now regarded by the Company or by the Vendor as irrecoverable in whole or
in part.

(C)

Bank accounts

Particulars of the balances on all the Company's bank accounts as at a date not
more than seven days before the date of this Agreement have been disclosed and
the Company has no other bank accounts; since the date of such particulars there
have been no payments out of any such bank accounts except for routine payments
and the aggregate balance on all such bank accounts is not substantially
different from the aggregate balance shown in such particulars.

(D)

Financial facilities

In relation to any Encumbrance to which any asset of the Company is subject and
in relation to debentures, acceptance lines, overdrafts, loans or other
financial facilities outstanding or available to the Company:

(i)

the Vendor have disclosed full details of them and true and correct copies of
all documents relating to them; and

(ii)

none of the Vendor nor the Company has done anything whereby the continuance of
any such encumbrance or facility in full force and effect might be affected or
prejudiced.

--------------------------------------------------------------------------------

(E)

Options, guarantees etc.

The Company is not responsible for the indebtedness of any other person, and in
particular but without prejudice to the generality of the foregoing is not a
party to any option or pre-emption right or a party to any guarantee or
suretyship or any other obligation (whatever called) to pay, purchase or provide
funds (whether by the advance of money, the purchase of or subscription for
shares or other securities or the purchase of assets or services or otherwise)
for the payment of, or as an indemnity against the consequence of default in the
payment of, any indebtedness of any other person.

10.

TAXATION

(A)

General

(i)

Notices and returns

All notices, returns and computations of the Company for the purposes of
Taxation have been made punctually on a proper basis and are correct and none of
them is, or is likely to be, the subject of any dispute with any fiscal
authority.

(ii)

Payment of tax due

All Taxation which the Company is liable to pay prior to Completion has been or
will be so paid prior to Completion.

(iii)

Penalties or interest on tax

The Company has not paid or become liable to pay any penalty, fine or interest
charged by virtue of the provisions of any Taxation statute, law, rule or
regulation.

(iv)

Compliance with tax collection obligations

(a)

All tax deductible and payable under any Taxation statute, law, rule or
regulation has, so far as is required to be deducted, been deducted from all
payments made or treated as made by the Company and all amounts due to be paid
to all relevant Taxation authorities prior to the date of this Agreement have
been so paid.

(b)

All payments by the Company to any person which ought to have been made under
deduction of tax have been so made and the Company (if required by law to do so)
has accounted to the relevant fiscal authority for the tax so deducted.

(c)

Proper records have been maintained in respect of all such deductions and
payments and all applicable regulations have been complied with.

--------------------------------------------------------------------------------

(v)

No back duty investigation

The Company has not in the last 3 years been the subject of a discovery, audit
or investigation by any Taxation authority and there are no facts which are
likely to cause a discovery, audit or investigation to be made.

(vi)

Tax provision

Full provision or reserve has been made in the Accounts for all Taxation
assessed or liable to be assessed on the Company or for which it is accountable
in respect of income, profits or gains earned, accrued or received on or before
the Balance Sheet Date, including distributions made down to such date or
provided for in the Accounts, and proper provision has been made in the Accounts
for deferred taxation in accordance with internationally accepted accounting
standards.

(vii)

Anti-avoidance provisions

The Company has not entered into or been a party to any scheme or arrangement of
which the main purpose, or one of the main purposes, was the avoidance of or the
reduction in liability to taxation.

(viii)

Calculation of tax liability

The Company has sufficient records to permit accurate calculation of the tax
liability or relief which would arise upon a disposal or realisation on
completion of each asset owned by the Company at the Balance Sheet Date or
acquired by the Company before Completion.

(ix)

Claims and disclaimers

The Company has duly submitted all claims and disclaimers the making of which
has been assumed for the purposes of the Accounts.

(x)

Sales at under-value or over-value

The Company has not been a party to any sale or other disposal of an asset
either at an under-value or an over-value.

11.

OTHER ASSETS

(A)

Assets and charges

(i)

All assets of the Company which are included in the Accounts or have otherwise
been represented as being the property of the Company or which were at the
Balance Sheet Date used or held for the purposes of its business were at the
Balance Sheet Date in the absolute beneficial ownership of the Company and
(except for assets disposed of or realised by the Company in the ordinary course
of business) the Company is the absolute beneficial owner of and has good,
marketable title to all such assets and all such assets are in the possession
and control of the Company and are sited within Malaysia.

(ii)

All assets which have been acquired by the Company since the Balance Sheet Date
are (except as aforesaid) now in the absolute beneficial ownership of the
Company and in the possession and control of the Company and none is the subject
of any encumbrance (excepting only liens arising in the normal course of
trading) nor has the Company created or agreed to create any encumbrance or
entered into any factoring arrangement, hire-purchase, conditional sale or
credit sale agreement which has not been disclosed and in respect of any such
encumbrance, arrangement or agreement so disclosed there has been no default by
the Company in the performance or observance of any of the provisions thereof.

--------------------------------------------------------------------------------

(B)

Condition of assets

The plant and machinery (including fixed plant and machinery) and all vehicles
and office and other equipment and assets shown in the Accounts or acquired
since the Balance Sheet Date or otherwise used in connection with the business
of the Company which have not been disposed of in the ordinary course of
business:

(i)

do not contravene any requirement or restriction having the force of law;

(ii)

performs in accordance with its manufacturers specifications and are in good
repair and condition and are regularly maintained, fully serviceable and in good
working order;

(iii)

are each capable of doing the work for which they were designed and/or purchased
and will each be so capable (subject to fair wear and tear) during the period of
time over which the value of such assets will be written down to nil in the
accounts of the Company;

(iv)

are not surplus to the Company's requirements; and

(v)

are not dangerous, inefficient, out-of-date, unsuitable or in need of renewal or
replacement and the vehicles owned by the Company are road-worthy and duly
licensed for the purposes for which they are used.

(vi)

maintenance contracts are in full force and effect in respect of the computer
and all other assets owned or used by the Company which it is normal or prudent
to have maintained by outside or specialist contractors.

(C)

Condition of stock-in-trade

The Company's stock-in-trade is of merchantable quality and not obsolete,
defective or out of fashion and is capable of being sold by the Company in the
ordinary course of business in accordance with its current price list without
rebate or allowance to retail purchasers.

(D)

Insurance

(i)

All the assets of the Company which are of an insurable nature have at all
material times been and are at the date hereof fully insured to their full
replacement value against fire and other risks normally insured against by
companies carrying on similar businesses or owning property of a similar nature
to those of the Company and the Company has at all material times been and is at
the date of this Agreement adequately covered against all legal liability and
risks normally insured against by such companies (including liability to
employees or third parties for personal injury or loss or damage to property,
product liability and loss of profit).

(ii)

Particulars of all policies of insurance of the Company now in force have been
disclosed and such particulars are true and correct and all premiums due on such
policies have been duly paid and all such policies are valid and in force and
(so far as the Company and the Vendor is aware) there are no circumstances which
might lead to any liability under such insurance being avoided by the insurers
or the premiums being increased and there is no claim outstanding under such
policy nor are the Company and the Vendor aware of any circumstances likely to
give rise to a claim or cause an application for renewal of such policy to be
refused.

(iii)

No insurance company has refused to insure the Property assets or risks of the
Company or has imposed conditions (by way of increased premiums or otherwise)
for such insurance.

--------------------------------------------------------------------------------

(E)

Retention of title

The Company has not acquired or agreed to acquire any material asset on terms
that title to such asset does not pass to the Company until full payment is
made.

(F)

Equipment leases etc

Rentals payable by the Company under any leasing, hire-purchase or other similar
agreement to which it is a party have not been and are not likely to be
increased and all such rentals are fully deductible by the Company for tax
purposes.

12.

OPERATION

(A)

Licences, permits, consents and authorities

The Company has all necessary licences (including statutory licences), permits,
consents and authorities (public and private) for the proper and effective
carrying on of its business and in the manner in which such business is now
carried on and all such licences, permits, consents and authorities are valid
and subsisting and the Company knows of no reason why any of them should be
suspended, cancelled or revoked whether in connection with the acquisition of
the Sale Shares by the Purchaser or otherwise and so far as the Company is aware
there are no factors that might in any way prejudice the continuance or renewal
of any of those licences, permits, consents or authorities and the Company is
not restricted by contract from carrying on any activity in any part of the
world.

(B)

Litigation and arbitration

(i)

Save as plaintiff in the collection of debts (not exceeding RM 100,000 (or its
equivalent in any other currency) in the aggregate) arising in the ordinary
course of business, the Company is not now engaged in any litigation or
arbitration proceedings and there are no lawsuits or arbitration proceedings
pending or threatened by or against the Company or any person for whose acts or
defaults the Company may be vicariously liable.

(ii)

No injunction has been granted against the Company.

(iii)

The Company is not subject to any order or judgment given by any court or
governmental agency which is still in force.

(iv)

The Company has not given any undertaking to any court or to any third party
arising out of any legal proceedings.

--------------------------------------------------------------------------------

(v)

There is no matter or fact in existence which might give rise to any legal
proceedings or arbitration involving the Company including any which might form
the basis of any criminal prosecution against the Company.

(vi)

No current director, officer or employee of the Company has had a bankruptcy
petition presented against him, is party to any arrangement or compromise under
any insolvency legislation, or has been disqualified from acting as a director
of a company for any period or has been convicted of or is at present or has
been charged with and not acquitted of any criminal offence (other than traffic
offences the subject of a fixed penalty fine).

(vii)

No governmental or other investigation or inquiry is in progress or threatened
in respect of the Company or its business and there are no circumstances likely
to lead to any of the same.

(C)

Delegation of powers

There are in force no powers of attorney given by the Company nor any other
authority (express, implied or ostensible) given by the Company to any person to
enter into any contract or commitment or do anything on its behalf other than
any authority of employees to enter into routine trading contracts in the normal
course of their duties.

(D)

Confidentiality

No disclosure has been made of any of the confidential information, including
financial or trade secrets, of the Company save in the ordinary course of
business of the Company and the Company has taken adequate steps to preserve the
confidential nature of all such information.

(E)

Business names

The Company does not use on its letterhead, books or vehicles or otherwise carry
on its business under any name other than its corporate name.

(F)

Records of the Company

(i)

All the accounting records, statutory and other books and records (including the
register of members), and other deeds documents records, data and information of
the Company and its pension and benefit schemes (if any) are, and have since its
incorporation been, kept up to date, properly, accurately and consistently
completed and are a complete and accurate record of all acts and transactions of
the Company and of all matters required by law or best business practice to be
recorded or registered therein; the Company has not received any application or
request for rectification of any such registers are in the possession of the
Company.

(ii)

The Company does not have any of its records, systems, controls, data or
information recorded, stored, maintained, operated or otherwise wholly or partly
dependent on or held by any means (including any electronic, mechanical or
photographic process whether computerised or not) which (including all means of
access thereto and therefrom) are not under the exclusive ownership and direct
control of the Company.

(G)

Winding up, insolvency and receivership

(i)

No order has been made or petition presented or resolution passed for the
winding up of the Company and no distress, execution or other process has been
levied on any of its assets.

(ii)

The Company has not stopped payment and is not insolvent nor unable to pay its
debts as they fall due.

(iii)

No administrative or other receiver has been appointed by any person of the
business or assets of the Company or any part thereof, nor has any order been
made or petition presented for the appointment of an administrator in respect of
the Company.

(iv)

There has been no delay by the Company in the payment of any material obligation
due for payment.

--------------------------------------------------------------------------------

(H)

Guarantees, warranties and sureties

No person other than the Company has given any guarantee of or security for any
overdraft, loan or loan facility granted to the Company.

(I)

Documents

All title deeds and other documents required to show title to the assets of the
Company (duly stamped where necessary) and all other documents and agreements to
which the Company is a party and all other documents, records and correspondence
of the Business owned by, or which ought to be in the possession of, the Company
are in the possession of the Company.

13.

CONTRACTS

(A)

Onerous contracts

There are no long term contracts (i.e. contracts not terminable by the Company
without penalty on six months' notice or less) or onerous or unusual or abnormal
contracts (i.e. contracts for capital commitments or contracts differing from
those necessitated by the ordinary course of business) binding upon the Company,
nor is the Company a party to any contract which contains any onerous or other
provision material for disclosure to an intending purchaser of the Sale Shares
and no expenses or liabilities of a material amount have been incurred before
the date of this Agreement by the Company otherwise than for the purpose of the
Company's business.

(B)

Material contracts

Copies of all material contracts to which the Company is a party have been
disclosed or will be disclosed to the Purchaser during the due diligence to be
conducted by the Purchaser pursuant to clause 3.2 of the Agreement and, save as
those disclosed, the Company is not a party to or subject to any agreement,
transaction, obligation, commitment, understanding, arrangement or liability
which:

(i)

is incapable of complete performance in accordance with its terms within six
months after the date on which it was entered into or undertaken;

(ii)

is known by the Vendor to be likely to be unprofitable or result in a loss to
the Company on completion of performance;

(iii)

cannot readily be fulfilled or performed by the Company on time and without
undue or unusual expenditure of money and effort;

(iv)

involves or is likely to involve obligations, restrictions, expenditure or
receipts of an unusual, onerous or exceptional nature and not in the ordinary
course of business;

--------------------------------------------------------------------------------

(v)

requires an aggregate consideration payable by the Company in excess of RM50,000
(or its equivalent in any other currency);

(vi)

is a contract for services (other than contracts for the supply of electricity
or normal office services);

(vii)

requires the Company to pay any commission, finder's fee, royalty or the like;
or

(viii)

is in any way otherwise than in the ordinary and proper course of the Company's
business.

(C)

Performance of contracts

(i)

The terms of all contracts of the Company have been complied with by the Company
and by the other parties to the contracts in all respects and there are no
circumstances likely to give rise to a default by the Company or by the other
parties under any such contract.

(ii)

All the contracts of the Company except those between the Company and its
employees are assignable by the Company without the consent of any other party.

(iii)

There are no outstanding claims, separately or in the aggregate of material
amounts, against the Company on the part of customers or other parties in
respect of defects in quality or delays in delivery or completion of contracts
or deficiencies of design or performance or otherwise relating to liability for
goods or services sold or supplied by the Company and no such claims are
threatened or anticipated and there is no matter or fact in existence in
relation to goods or services currently sold or supplied by the Company which
might give rise to the same.

(iv)

The Company has no knowledge of the invalidity of or grounds for rescission,
avoidance or repudiation of any agreement or other transaction to which the
Company is a party and has received no notice of any intention to terminate,
repudiate or disclaim any such agreement or other transaction.

(D)

Restrictive contracts

There are no agreements in force restricting the freedom of the Company to
provide and take goods and services by such means and from and to such persons
as it may from time to time think fit.

(E)

Agency and distributorship agreements

The Company is not a party to any subsisting agency or distributorship
agreement.

14.

EMPLOYEES

(A)

Particulars of employees

The particulars to be disclosed to the Purchaser during the due diligence to be
conducted by the Purchaser are true and complete and show in respect of each
director, officer and employee of the Company his date of birth, the date on
which he commenced employment with the Company and all remuneration payable and
other benefits provided or which the Company is bound to provide (whether now or
in the future) to each such person and include full particulars of all
remuneration arrangements (particularly profit sharing, incentive and bonus
arrangements to which the Company is a party whether binding or not) and each
director, officer and employee of the Company is listed therein.

--------------------------------------------------------------------------------

(B)

Service contracts etc.

(i)

There is no contract of service in force between the Company and any of its
directors, officers or employees which is not terminable by the Company without
compensation on one month's notice given at any time.

(ii)

There are no consultancy or management services agreements in existence between
the Company and any other person, firm or company.

(iii)

There are no agreements or other arrangements (binding or otherwise) between the
Company or any employers' or trade association of which the Company is a member
and any trades union or other body or organisation representing its employees.

(C)

Benefits

(i)

Compliance with contractual obligations

There are no amounts owing to present or former directors, officers or employees
of the Company other than not more than one month's arrears of remuneration
accrued or due or for reimbursement of business expenses incurred within a
period of three months preceding the date hereof.

(ii)

Obligations provided for in the Accounts

Save to the extent (if any) to which provision or allowance has been made in the
Accounts, the Company has not made or agreed to make any payment to or provided
or agreed to provide any benefit for any present or former director, officer or
employee of the Company nor any dependent of any present or former director,
officer or employee of the Company.

(iii)

Future obligations

Save as disclosed, no moneys or benefits other than in respect of remuneration
or emoluments of employment are payable to or for the benefit of any present or
former director, officer or employee of the Company.

(D)

Liabilities and payments

Save to the extent (if any) to which provision or allowance has been made in the
Accounts:

(i)

no liability has been incurred or is anticipated by the Company for breach of
any contract of employment or for services or for severance payments or for
redundancy payments or protective awards or for compensation for unfair
dismissal or for failure to comply with any order for the reinstatement or
re-engagement of any employee or for any other liability accruing from the
termination or variation of any contract of employment or for services; and

(ii)

no gratuitous payment has been made or promised by the Company in connection
with the actual or proposed termination or suspension of employment or variation
of any contract of employment or for services of any present or former director,
officer or employee of the Company.

--------------------------------------------------------------------------------

(E)

Relevant legislation

(i)

Statutory compliance etc. The Company has in relation to each of its employees
(and so far as relevant to each of its former employees) complied with:

(a)

all obligations imposed on it by all relevant statutes, regulations and codes of
conduct and practice affecting its employment of any persons and all relevant
orders and awards made thereunder and has maintained current, adequate and
suitable records regarding the service, terms and conditions of employment of
each of its employees; and

(b)

all collective agreements, recognition agreements and customs and practices for
the time being affecting its employees or their conditions of service.

(ii)

Notices

The Company has not been served with any improvement and/or prohibition notices
pursuant to any applicable employment or health and safety laws, rules and/or
regulations and is not in breach of any provisions of any of the foregoing.

(iii)

Claims by employees

There is no liability or claim against the Company from any employee or former
employee outstanding or anticipated.

(F)

Redundancies

Within a period of one year preceding the date of this Agreement the Company has
not given notice of any redundancies.

(G)

Termination of employment

No present director, officer or employee of the Company has given or received
notice terminating his employment except as expressly contemplated under this
Agreement and Completion of this Agreement will not trigger any "golden
parachute" agreement.

(H)

Share and other schemes

The Company does not have in existence nor is it proposing to introduce:

(i)

any employee share trust, share incentive scheme, share option scheme or profit
sharing scheme for the benefit of all or any of its directors, officers or
employees; or

(ii)

any scheme whereunder any director, officer or employee of the Company is
entitled to a commission or remuneration of any other sort calculated by
reference to the whole or part of the turnover, profits or sales of the Company.

(I)

Disputes and claims

(i)

No dispute exists or can reasonably be anticipated between the Company and a
material number or category of its employees and so far as the Vendor is aware
there are no wage or other claims outstanding against the Company by any person
who is now or has been a director, officer or employee of the Company.

(ii)

The Company has not had during the last three years any strike, work stoppages,
slow-down, work-to-rule or lock-out by its employees, nor, so far as the Vendor
is aware, is any anticipated.

--------------------------------------------------------------------------------

15.

INTELLECTUAL PROPERTY

(A)

Ownership and rights

(i)

General

Full particulars of all Intellectual Property owned or otherwise exploited or
used by the Company in any part of the world will be disclosed to the Purchaser
during the due diligence to be conducted by the Purchaser. All Intellectual
Property exploited or used by the Company is in the absolute beneficial
ownership of the Company or the Company is a 1icensee of the same pursuant to an
Intellectual Property Agreement and the Company does not own, use, exploit or
have any other interest in any Intellectual Property which has not been
disclosed. In particular but without prejudice to the generality of the
foregoing, none of the Intellectual Property disclosed is jointly owned by the
Company and a third party.

(ii)

Enforcement

All applications for any Intellectual Property owned, used or otherwise
exploited by the Company are being diligently prosecuted; patents, registered
trademarks and registered designs and other similar registered or recorded
Intellectual Property rights owned, used or otherwise exploited by the Company
have been maintained; nothing has been done to diminish or otherwise affect the
reputation of unregistered trademarks, trade names, brand names or get up owned,
used or otherwise exploited by the Company; no copying or reproduction of the
copyright material owned, used or otherwise exploited by the Company has been
permitted (expressly or by implication); the Technical Information and other
knowhow owned, used or otherwise exploited by the Company has been kept
confidential; and (where applicable) all application, registration and renewal
fees necessary to procure, register, record or maintain the Intellectual
Property have been paid.

(iii)

Intellectual Property Agreements

All Intellectual Property Agreements have been disclosed and are valid and
binding; none has been the subject of any breach or default by any party thereto
or of any event which with notice or lapse of time or both would constitute a
default; nor are there any disputes, claims or proceedings arising out of or
relating to the Intellectual Property Agreements. The Company has not authorised
or otherwise permitted, expressly or by implication, any use whatsoever of the
Intellectual Property owned, used or otherwise exploited by the Company save
insofar as any such authority is contained in the appropriate Intellectual
Property Agreements. The Company does not use or otherwise exploit any
Intellectual Property belonging to a third party save insofar as it is licensed
to do so in the appropriate Intellectual Property Agreements. All such
agreements have been duly recorded or registered with the proper authorities
whenever a requirement to do so exists.

--------------------------------------------------------------------------------

SCHEDULE 3

Accounts

--------------------------------------------------------------------------------

IN WITNESS whereof this Agreement has been duly executed by all parties hereto
the day and year first above written.



SIGNED by
for and on behalf of
ECE Technologies Sdn. Bhd.
in the presence of:



)
)
)
)



SIGNED by
for and on behalf of
Good World Investments Limited
in the presence of:



)
)
)
)



SIGNED by
for and on behalf of
China Media Group Corporation
in the presence of:



)
)
)
)



SIGNED by
for and on behalf of
A-Team Resources Sdn. Bhd.
in the presence of:



)
)
)
)